Kane, J.
(dissenting). I am unable to hold the State of New York responsible for the happening of this unfortunate accident. This claimant, as appears from his own testimony, was experienced in the use and operation of a joiner-planer. It is a power tool found in any high school industrial craft department and in most home workshops. In addition to the training claimant received while institutionalized, he had received prior training in high school and at the post-high-school level while a student at the Bronx Vocational Institute. Furthermore, claimant had obtained practical experience working with his father who had been teaching him the use of woodworking tools since childhood. The description of the accident, as given by claimant in writing, compels the conclusion that the sole proximate cause of his injury was his own carelessness in the use of power tools with which he was entirely familiar. To impose liability under these circumstances is to cast the State in the role of an insurer of the inmates at its institutions. Accordingly, I dissent and would grant the State’s motion to dismiss the claim.